DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claims 1-2 and 7-8, the specification and drawings as originally filed do not recite the claimed lower bound of the integrated irradiation dose (Y) of 0.31.  The reply received on 19 September 2022 attempted to justify the number by stating that paragraph [0077] disclosed that “a similar effect can be obtained with an integrated irradiation dose of about 1/5 of that of bacteria” with reference to the disclosure of paragraph [0076] which teaches the use of an irradiance of 0.0002 mW/cm2 to irradiate a target for 13 hours to inactivate S. aureus with an integrated irradiation dose of about 10 mJ/cm2.  However, paragraph [0077] states that “an inactivation rate of -2.5 Log was achieved by irradiation with ultraviolet light at an irradiance X of 0.1 mW/cm2 and an integrated dose Y of 1.5 mJ/cm2” which is a much stronger irradiance and a smaller integrated dose than discussed in paragraph [0077].  Further, paragraph [0077] is wholly silent with regard to the stated “dose of about 1/5” as the dose was approximately 15% of the dose of bacteria.  Further, the doses are not viewed to be comparable as different irradiances were used and paragraph [0075] teaches that the irradiance level does affect the inactivation amount of a dose of irradiation.  Thus, it is maintained that the application as originally filed does not contain support for the value of 0.31.
In regard to claims 11-14, the specification and drawings as originally filed do not recite the claimed lower bound of the integrated irradiation dose (Y) of 0.5.  It is noted that Table 3 and Table 4 recite the smallest tested integrated Irradiation dose evaluated was 0.5 for a given irradiance of 0.1 and 1, respectively, but the specification does not teach that the integrated irradiation dose of 0.5 is a lower bounds for all disclosed levels of irradiance.  It is noted that for an irradiation of 1, the integrated irradiation dose of 0.5 was found to produce an undesirable smell.  Further, there is no indication that the experiments of the tables were done in a manner consistent with the scope of the claims which requires that the integrated irradiation dose be applied “over a two-hour time duration.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-2 and 7-8, it is noted that the claims do not recite upper or lower bounds for the irradiance, thus the claims are indefinite.  It is viewed that as the irradiance approaches zero, the ultraviolet light would no longer be effective in inactivating bacteria or viruses.  It is noted that the irradiance must now be greater than 0 in order to produce the minimum value of integrated irradiation dose but a minimum value of irradiance is still required in order to require that an effective level of inactivating light is applied.  Conversely, as the irradiance increases, the integrated irradiation dose allowed by the formulas would also be too small to be effective in inactivating bacteria or viruses.  It is noted that claims 3-4 provide lower bounds to the irradiance and claim 3 recites the lowest value which has original support in the specification.

Response to Arguments
Applicant’s arguments, filed 19 September 2022, with respect to the prior art rejection have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774